The Vice-Chancellor said :
The answer appears, in its denials, to be pregnant, in some respects, with affirmative matter and is, somewhat, evasive—so that I should have no great difficulty in agreeing to the master’s allowance of the exception for insufficiency; if it were not that the exception is so improperly and unskilfully drawn. It has no point. It is too general, copying, as it does, entire paragraphs of the bill and then going out of the bill into the answer and showing how imperfectly matters are stated in the answer which are not called for by the bill. If the defendants were now required to answer further, I think there would be great difficulty in bringing him to any point within the bill not answered, unless the court, by its order, should undertake to specify what more he should make answer to. The complainant should have done this himself by his exception. For this defect in the exception, I consider that it must be disallowed.